56 N.J. 60 (1970)
264 A.2d 445
IN THE MATTER OF WILLIAM L. VIESER, AN ATTORNEY-AT-LAW.
The Supreme Court of New Jersey.
Argued March 3, 1970.
Decided May 4, 1970.
Mr. Frederick C. Vonhof argued the cause for Essex County Ethics Committee.
Mr. Charles Danzig argued the cause for respondent.
PER CURIAM.
Respondent was admitted to the bar of this State in 1927. On April 1, 1968 a two count information was filed against him in the United States District Court for the District of New Jersey charging him with failure to file federal income tax returns for the years 1961 and 1962. *61 Thereafter a plea of nolo contendere to the information was accepted and a fine was imposed. Subsequently, after hearing, the Essex County Ethics Committee filed a presentment with this Court "for such disciplinary action as it may deem necessary and proper."
The record shows that respondent filed income tax returns for all years prior and subsequent to 1961 and 1962. It appears also that upon discovery by the federal authorities of respondent's failure to file for the two years in question, and their communication with him respecting the delinquency, he paid the taxes and interest assessments for both years. The sums involved were not substantial. Almost two years thereafter the information was filed against him.
The record reveals a number of ameliorating facts. However, respondent's failure to file, his pleas and the fine cannot be disregarded. Under the circumstances respondent is suspended from the practice of law for a period of six months and until the further order of this Court.
For 6-month suspension  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
Opposed  None.